Title: From Tench Tilghman to Tobias Fernald, 2 December 1782
From: Tilghman, Tench
To: Fernald, Tobias


                        
                            Sir
                            Head Quarters 2d Decemr 1782
                        
                        His Excellency desires me to inform you that Capt. Pillsbury being a senior Captain, he does not think
                            himself at liberty to permit him to be deranged upon the Resolve of the 19th of Novemr, without he makes particular
                            application agreeble to the tenor of that Resolve—He must therefore be arranged—be informed of the Resolve, and if he
                            wishes to take advantage of it he must apply to the Commander in Cheif and state his reasons for so doing. I am Sir Yr
                            most obt Servt
                        
                            Tench Tilghman
                            A.D.C.
                        
                    